ORDER
Pablo Flores appeals from a conviction of robbery in the first degree, Section 569.020, RSMo 2000. He raises one point on appeal, claiming that the trial court erred in refusing to submit an instruction on the lesser-included offense of second-degree robbery.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment and sentence is therefore affirmed in accordance with Rule 30.25(b).